Citation Nr: 0209510	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  00-16 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
dysthymia.  

2.  Entitlement to a compensable initial evaluation for 
recurrent upper gastrointestinal bleeding with duodenal 
diverticulum.

(The issues of entitlement to an evaluation in excess of 20 
percent for multiple joint arthralgia and entitlement to a 
total rating based on individual unemployability due to 
service connected disabilities will be the subject of 
separate decisions.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1942 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The Board is undertaking additional development on the issue 
of entitlement to an evaluation in excess of 20 percent for 
multiple joint arthralgia pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  In addition, as the 
decision on the evaluation of the veteran's arthralgia will 
have a bearing on the outcome of the issue of entitlement to 
a total rating based on unemployability.  A decision on that 
issue will be deferred until the requested development has 
been completed.  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues. 


FINDINGS OF FACT

1.  The 50 percent evaluation for the veteran's service 
connected dysthymia has been continuously in effect for over 
20 years.  

2.  The most recent VA examination demonstrates that the 
veteran currently has absent or minimal symptoms attributable 
to dysthymia.  

3.  The symptomatology for the veteran's recurrent upper 
gastrointestinal bleeding with duodenal diverticulum is 
analogous to diverticulitis; his predominant disability 
picture more nearly resembles that of moderate irritable 
colon syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for dysthymia have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.951(a), 4.7, 
4.130, Code 9433 (2001).

2.  The criteria for entitlement to a 10 percent initial 
evaluation for recurrent upper gastrointestinal bleeding with 
duodenal diverticulum have been met; the criteria for an 
evaluation in excess of 10 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.114, Code 7319, 7327 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluation for his service 
connected psychiatric and gastrointestinal disabilities are 
inadequate to reflect their current level of severity.  He 
argues that he has to be careful not to worry too much, 
because it can affect his gastrointestinal disability.  The 
veteran further notes that he experiences some 
gastrointestinal disturbances after eating the wrong types of 
food, and that some of these disturbances can last for up to 
a month.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with Statements of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claim, the rating codes governing the evaluation of his 
disabilities, and an explanation of the reasons and bases for 
the denial of his claim, which also indicated what evidence 
was needed to prevail.  In addition, VA has obtained all 
medical records that have been identified by the veteran, and 
has afforded him examinations in conjunction with his claim.  
The veteran appeared at a hearing before a hearing officer at 
the RO, and offered testimony concerning his claims.  The 
Board must conclude that the duties to notify and assist have 
been completed.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).  

The record shows that entitlement to service connection for 
stomach trouble was established in a December 1946 decision.  
A zero percent evaluation was assigned for this disability, 
effective from February 1946.  A March 1949 rating decision 
notes that the diagnosis was hypochondriasis, with gastric 
complaints, and that a 10 percent evaluation had been 
effective from August 1946.  An August 1969 rating decision 
changed the diagnosis to psychophysiologic gastrointestinal 
disorder with duodenal scarring, and increased the evaluation 
to 30 percent, effective from May 1969.  A January 1974 
rating decision increased the evaluation for this disability 
to 50 percent, effective from September 1973.  The diagnosis 
and evaluation of the disability remained unchanged until the 
current claim.  In April 2000, a rating decision assigned 
separate evaluations for the psychiatric portion and the 
gastrointestinal portion of the veteran's disability.  A 
diagnosis of dysthymia was assigned to the psychiatric 
disability, and as this was believed to be the predominant 
diagnosis, it retained the 50 percent evaluation.  The 
gastrointestinal disability was diagnosed as recurrent upper 
gastrointestinal bleeding with small duodenal diverticulum, 
and received a zero percent evaluation.  These evaluations 
continue to remain in effect.  

The Board notes that the 50 percent evaluation for the 
veteran's dysthymia has been in effect for more than 20 
years.  Therefore, it may not be decreased except upon a 
showing that it was obtained by fraud.  38 C.F.R. § 3.951(a).  

Dysthymia

The rating code states that the veteran's dysthymia is to be 
evaluated under the general rating formula for mental 
disorders.  Under this formula, a 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly in appropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent  periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation  normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent  events).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or the symptoms  
controlled by continuous medication.  A zero percent 
evaluation is for assignment when a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  38 C.F.R. § 4.130, Code 9433 
(2001).

The veteran was afforded a VA psychiatric examination in 
December 1999.  The claims folder was reviewed in conjunction 
with this examination.  This review noted that the veteran 
had been seeing a psychologist in 1997, but had never been 
under psychiatric care or medication.  He had also complained 
of having the urge to cry on occasion.  Currently, the 
veteran was alert, well-developed, and well-nourished.  His 
attire, grooming, and general manner were praised by the 
examiner.  The veteran stated that he had not seen a 
psychologist in several years.  When asked about his crying 
spells, he indicated improvement.  The veteran had been 
married for over 40 years, and he interacted frequently with 
his daughter and grandchildren.  He did not have delusions or 
hallucinations, or suicidal or homicidal thoughts, and he was 
normally oriented.  His ability to maintain personal hygiene 
and his basic activities of daily living were believed to be 
excellent.  The veteran did not have excessive or ritualistic 
behavior.  His speech was well modulated and logical, with no 
unusual patterns.  The veteran said that he did not 
experience panic attacks.  When asked about depression, a 
depressed mood, or anxiety, he indicated that this did not 
occur very often.  He described his sleep as fair, and said 
he did not have impaired impulse control.  The diagnoses 
included dysthymia, and neurotic stomach by history.  His 
score on the Global Assessment of Functioning (GAF) was 90.  

Private and VA treatment records from 1998 to 2000 have been 
obtained and reviewed.  These records are negative for 
complaints or treatment of his dysthymia.  

The veteran testified at a hearing before a hearing officer 
at the RO in December 2000.  He did not offer any testimony 
specifically concerning his dysthymia, other than to note 
that it was an issue on appeal.  See Transcript.  

The Board finds that an evaluation in excess of 50 percent is 
not warranted for the veteran's service connected dysthymia.  
He appears to have normal relationships with his family, he 
does not have obsessional rituals, and his speech is normal.  
The veteran does not experience panic attacks, and rarely 
experiences depression.  He does not have impaired impulse 
control, he is fully oriented, and his appearance and hygiene 
are excellent.  In summary, the veteran does not have any of 
the symptoms required for a 70 percent evaluation.  In fact, 
he no longer appears to meet the criteria for even the 50 
percent evaluation, as evidenced by his GAF score of 90.  GAF 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  A 
score of 81 to 90 indicates absent or minimal symptoms, with 
good functioning in all areas.  (Ibid.).  However, as noted 
above, the 50 percent evaluation has been in effect for over 
20 years, and may not be reduced.  The Board finds that an 
evaluation in excess of 50 percent is not merited.  38 C.F.R. 
§ 4.71a, Code 9433.  

Gastrointestinal Disability

The Board notes that the gastrointestinal issue involves the 
veteran's dissatisfaction with the initial rating for this 
disability assigned following the grant of service 
connection.  The Court has found that there is a distinction 
between a veteran's disagreement with the initial rating 
assigned following a grant of service connection, and the 
claim for an increased rating for a disability in which 
entitlement to service connection has previously been 
established.  In instances in which the veteran disagrees 
with the initial rating, the entire evidentiary record from 
the time of the veteran's claim for service connection to the 
present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The rating codes does not have a listing for recurrent upper 
gastrointestinal bleeding with duodenal diverticulum.  When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The veteran's disability is evaluated 
under the rating code for diverticulitis.  

Diverticulitis is to be evaluated as for irritable colon 
syndrome, peritoneal adhesions, or colitis, depending upon 
the predominant disability picture.  38 C.F.R. § 4.114, Code 
7327.  

The veteran was afforded a VA gastrointestinal examination in 
December 1999.  The history of his disability from service to 
the present was reviewed by the examiner.  The veteran had 
been hospitalized in 1996 with an upper gastrointestinal 
bleed.  He reported that an esophagogastroduodenoscopy 
conducted at that time had failed to reveal an active bleed 
or ulcer.  He admitted to taking aspirin for joint pains on a 
daily basis for years.  He said that at times he wakes up at 
night with abdominal pains.  This usually occurred after 
making a mistake in his diet, such as eating spicy foods.  
The veteran's bowel movements were regular, and he denied any 
rectal bleeding.  On examination, the abdomen was soft and 
nontender.  There were no masses or organomegaly.  The 
veteran had normal bowel sounds, and no inguinal adenopathy.  
An upper gastrointestinal examination revealed a small 
diverticulum on the third portion of the duodenum, but was 
otherwise unremarkable.  The assessment was history of 
recurrent upper gastrointestinal bleed, source unknown, last 
episode in 1996, small duodenal diverticulum, and history of 
heavy aspirin ingestion, remote.  

The Board has reviewed the veteran's private and VA treatment 
records, dated from 1998 to 2000.  These records do not show 
treatment for the veteran's gastrointestinal disability, and 
it is noted only by way of history.  In November 2000, the 
veteran denied a history of abdominal pain, nausea, or 
vomiting when seen for complaints of right shoulder pain.  

At the December 2000 hearing, the veteran testified that his 
gastrointestinal disability prevented him from taking certain 
medications that would assist in controlling the pain from 
his service connected arthralgia.  He stated that he had to 
watch everything he ate and drank, and he had to try and 
limit his worry.  The veteran said that any of these things 
would cause his stomach to inflame and act up.  He reported 
flare-ups several times each week, which he treated with over 
the counter medication.  The veteran noted that it would 
sometimes take a month for his stomach to get back to normal.  
He also had problems with gas at night, which interfered with 
his sleep.  See Transcript.  

The Board notes that the veteran's current complaints are 
chiefly centered around abdominal distress.  After a review 
of the criteria contained in the rating codes for adhesions 
of the peritoneum, irritable colon syndrome, and ulcerative 
colitis, the Board finds that the veteran's predominant 
disability picture most nearly resembles the rating criteria 
for irritable colon syndrome.  Under this rating code, severe 
irritable colon syndrome with symptoms such as diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress is evaluated as 30 percent 
disabling.  Moderate irritable colon syndrome with frequent 
episodes of bowel disturbance with abdominal distress is 
evaluated as 10 percent disabling.  Mild irritable colon 
syndrome with disturbances of bowel function with occasional 
episodes of abdominal distress is evaluated as zero percent 
disabling.  38 C.F.R. § 4.114, Codes 7301, 7319, 7323, 7327.  

The Board finds that a 10 percent evaluation is merited for 
the veteran's recurrent upper gastrointestinal bleeding with 
duodenal diverticulum.  The veteran testified that flare-ups 
occur several times each week, which require treatment with 
over the counter medication.  He added that it would 
sometimes take a month for his stomach to get back to normal.  
The Board believes that this symptomatology constitutes 
frequent episodes of distress, and more nearly resembles the 
symptomatology for moderate irritable colon syndrome.  This 
warrants a 10 percent evaluation.  38 C.F.R. § 4.114, Codes 
7319.  

The Board has also considered entitlement to an evaluation in 
excess of 10 percent, but this is not demonstrated by the 
evidence.  A higher evaluation is not merited, as the veteran 
has not reported diarrhea, or alternating diarrhea and 
constipation, and his abdominal distress is not more or less 
constant.  Therefore, entitlement to an evaluation in excess 
of 10 percent is not warranted.  38 C.F.R. § 4.114, Codes 
7319.  

ORDER

Entitlement to an evaluation in excess of 50 percent for 
dysthymia is denied. 

Entitlement to a 10 percent initial evaluation for recurrent 
upper gastrointestinal bleeding with duodenal diverticulum is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

